                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


Justin Morris,

                        Plaintiff,             Case No. 2:19-cv-1339

       -v.                                     Judge Sarah D. Morrison
                                               Chief Magistrate Judge Elizabeth P. Deavers
Michael Shaw, et al.,

                        Defendants.


                                      OPINION AND ORDER

       This matter is before the Court on Defendants’ Motion to Decline to Exercise

Supplemental Jurisdiction. (ECF No. 27.) Plaintiff has not filed a response, and the time to do so

has since passed. This matter is now ripe for consideration.

I.     BACKGROUND

       On April 10, 2019, Plaintiff Justin Morris filed a complaint against Defendants Michael

Shaw, Ohio Mutual Insurance Group, and the Centers for Medicare and Medicaid Services

(“CMS”). (ECF No. 1.) The Complaint alleges that Mr. Shaw negligently caused a car accident

involving Mr. Morris. (Id.) The Complaint alleges that this Court has jurisdiction because

“Medicare’s claim arises under the Medicare Act, a federal claim” and because, pursuant to 28

U.S.C. § 1442, CMS is an agency of the United States. (Id. ¶ 9.)

       On July 30, 2019, the Court dismissed Mr. Morris’s claim against CMS for failure to

prosecute. (ECF No. 26.) The remaining defendants have filed a motion requesting that this

Court decline to exercise supplemental jurisdiction. Because an exercise of supplemental

jurisdiction requires the Court to have had subject matter jurisdiction in the first place, see 28


                                                  1
U.S.C. § 1367, this Court must consider whether such jurisdiction ever existed. As a result, this

Court examines whether it had jurisdiction at the time this action was initially filed, when CMS

was a defendant.

II.    SUBJECT MATTER JURISDICTION

       “[F]ederal courts have a duty to consider their subject matter jurisdiction in regard to

every case and may raise the issue sua sponte.” Answers in Genesis of Ky., Inc. v. Creation

Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009).

       A.      Jurisdiction under § 1331

       Mr. Morris does not clearly assert federal question jurisdiction under 28 U.S.C. § 1331.

However, he does allege that CMS has a claim “aris[ing] under” federal law. (ECF No. 1, ¶ 9.)

The Court construes this as an attempt to invoke this Court’s federal question jurisdiction (i.e.,

“arising under” jurisdiction) pursuant to Section 1331.

       “[W]hen a plaintiff’s complaint raises garden-variety tort claims, ‘the presence of a

claimed violation of [a federal] statute as an element of a state cause of action is insufficiently

“substantial” to confer federal-question jurisdiction.’” Mays v. City of Flint, 871 F.3d 437, 449

(6th Cir. 2017) (alteration in original) (quoting Merrell Dow Pharm. Inc. v. Thompson, 478 U.S.

804, 814 (1986)). Mr. Morris raises a garden-variety tort claim—a negligence claim—involving

a collateral federal issue, that Medicare has paid some of his medical bills. It is indisputable that

Mr. Morris has not raised a federal cause of action. At best, Mr. Morris’s invocation of Medicare

would have been relevant to any defense CMS might have brought. This is insufficient for

federal jurisdiction. Merrell Dow, 478 U.S. at 808.




                                                  2
        B.      Jurisdiction under § 1442

        Mr. Morris more acutely invokes 28 U.S.C. § 1442 as a basis for jurisdiction. (ECF No.

1, ¶ 9.) Pursuant to Section 1442(a)(1), a federal agency sued in state court has the right to

remove the action to federal court. However, this is a removal statute, not a statute governing

original jurisdiction. See Wood v. Crane Co., 764 F.3d 316, 324 (4th Cir. 2014) (“[Section

1442(a)] does not enlarge the original jurisdiction of the district courts.” (internal quotation

marks omitted)). “Section 1442(a) . . . cannot independently support Art. III ‘arising under’

jurisdiction.” Mesa v. California, 489 U.S. 121, 136 (1989). As a result, Mr. Morris cannot rely

on this statute as a basis for federal jurisdiction either.

III.    CONCLUSION

        For the reasons set forth above, the Court finds that it lacks subject matter jurisdiction in

this action. Accordingly, the case is DISMISSED without prejudice for lack of subject matter

jurisdiction.



        IT IS SO ORDERED.



                                                         /s/ Sarah D. Morrison
                                                         SARAH D. MORRISON
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
